Citation Nr: 1617799	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-44 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans' Law Judge, and a transcript of this hearing is of record.  

In October 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the October 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from finding or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran is currently service connected for bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy, currently rated as 50 percent disabling, and scars associated with bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy, currently assigned a non-compensable (0 percent) rating.  The Veteran's combined disability evaluation is 50 percent.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Here, the Veteran does not meet these criteria, because his combined disability evaluation is less than 70 percent.

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted above, Veteran is currently service connected for bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy, currently rated as 50 percent disabling, and scars associated with bilateral pes cavus with shortened plantar fascia, peroneal tendonitis, and peroneal atrophy, currently assigned a non-compensable (0 percent) rating.  The Veteran's combined disability evaluation is 50 percent.  

The Veteran also has a number of non-service connected medical problems, including hypertension and diabetes mellitus.  It appears that the Veteran was last gainfully employed in 2011 or 2012.  A May 2013 VA Mental Health Notes documents that the Veteran has been unemployed for a year and a half after quitting his last job because he was transferred to different clinic that he did not like.  He has a bachelor's degree in social work, and his last occupational experience was as a social worker.  Before that he was a telephone operator at a hospital for approximately a decade.

At a VA examination in July 2008, the Veteran reported severely sharp pain in his feet, which affected the soles of both feet along the lateral aspect of his ankles.  The Veteran endorsed symptoms of minimal weakness, but he did have some stiffness and swelling with walking or standing for prolonged periods of time.  He also reported that while he does not have fatigability or lack of endurance, he has to sit down after walking approximately five to six blocks or standing for four to five minutes as a result of the pain in his feet.  According to the Veteran, his pain symptoms are also more pronounced when standing or walking than when at rest, but the pain always remains active.  He also stated that he had to change jobs recently because he could not maintain employment in a setting that required too much standing and walking.

The examiner noted that the Veteran had previously been given corrective shoes and orthotics, but the Veteran found they were not helpful.  Kenalog injections were also administered to the Veteran's plantar fascia within the past month, but they too were not helpful.  The examiner noted that the Veteran was grimacing with all movements of both feet during the examination.  However, the examiner made no findings of edema, instability, or weakness.  The Veteran did have diffuse tenderness to even a light touch on the entire aspect of both of his feet.  His gait was reported as stable, yet antalgic, and he did not use any ambulatory aids when walking.  The examiner found no callosities, breakdown, or other evidence of abnormal weightbearing.  Ultimately, the examiner diagnosed bilateral pes cavus, with a varus deformity on weightbearing that is passively correctable.  Furthermore, the examiner found that the Veteran's peroneal tendons also exhibited some weakness and atrophy.  He also noted that the Veteran had some calcaneal enthesopathy with anterior and posterior calcaneal spurs.

During an October 2009 VA examination, the Veteran endorsed bilateral foot pain that increased by walking a half-mile or standing for approximately fifteen minutes.  He also stated that he has to sleep with pillows under his feet in order to help alleviate some of the pain.  He reported no flare-ups, incoordination, excess fatigue, lack of endurance, or associated malignancies.  The examiner took note of the scars on both of the Veteran's feet, which are well-healed, non-tender, and non-ulcerated.  

The VA examiner also tested the Veteran's ankle flexion.  He found that the Veteran could dorsiflex and plantarflex his ankles to five degrees, and he had ten degrees of inversion and eversion without pain.  He could also dorsiflex and plantarflex all of his toes to twenty degrees without pain.  There was no evidence of abnormal weightbearing.  The VA examiner diagnosed bilateral pes cavus with a varus stance and chronic pain, secondary to pes cavus.

In July 2011, the Veteran was given another VA examination.  The Veteran reported that he takes no medication for his feet.  He used bilateral orthopedics, but did not feel that they provided any sort of relief.  He also stated that he has to buy shoes often because he has a tendency to wear out the lateral aspect of the sole of the shoes.  He reported that he can walk approximately one-third of a mile, and stand between five and ten minutes before he has to rest his feet.  He said that he is also limited in walking and standing, which affects his job.  The Veteran stated that he had been denied jobs and lost work due to his foot disability.  He also endorsed symptoms of painful flare-ups in his feet on a daily basis, which cause him to stop and rest them.  According to the Veteran, the flare-ups generally occur at the end of the day when he arrives home.  He also stated that he has swelling in his feet, most prominently around his ankles.

The VA examiner found that the Veteran had a normal gait.  He also found bilateral forefoot pain with torsion.  The examiner noted that the Veteran has very high arches, and stands with the hindfoot in varus of approximately three to five degrees.  There were no reported callus formations on the Veteran's feet.  The examiner found good distal pulses and capillary refill, but there was tenderness to palpation to the calcaneus and along the lateral aspect of the calcaneus at the Veteran's medial tendon.  There was also distal sensation intact, but tenderness was noted along the sural nerves of both feet.  However, there was no tenderness to the plantar aspect of the Veteran's feet.  The VA examiner diagnosed bilateral foot pes cavus with shortened plantar fasciitis, and peroneal tendonitis with tear (by MRI), peroneal atrophy, and sural neuritis.  

The Board notes that private treatment records from June 2013 show that the Veteran underwent a right calcaneal osteotomy.  Post-operative reports indicate his right foot was placed in a cast and transitioned to a walking boot in August 2013.  

During the April 2014 hearing before the undersigned, the Veteran testified that he was issued a walker by VA and that he also uses a cane as ambulatory aids.  This statement is also confirmed by VA treatment records from March 2014.  He also reported significant use of prescription pain relievers, including Hydrocodone three times a day and Methadone two or three times a day.  He further testified that he is not currently employed, which he stated is a result of the severe pain in his feet.

In October 2014, the Board remanded the claim to obtain a medical opinion concerning the Veteran's employability.

In September 2015, the Veteran was afforded a new VA examination.  At that time, he described the following employment history.  He worked as a PBX operator at Parkland for about nine years after discharge from service, and stopped this work in 2002 to retrain.  He became a social worker, which he was able to do for about a year, but the constant standing and walking became intolerable, and he stopped this work.  At the time of the examination, he was unemployed.  He complained of constantly sharp and burning pain in his feet, worse on the plantar surface and the lateral right ankle/foot.  He reported taking daily Class II narcotics since a 2014 surgery.  

The examiner opined:

The veteran is unable to engage in work requiring prolonged standing and walking, due to his SC foot condition.  He is able to engage in sedentary sitting employment, based on his foot condition alone, however, he is chronically under treatment for pain with a Class II controlled narcotic which interferes with judgment, and is therefore unable to engage in work requiring judgment, such as telephone operator, service or help lines or other sedentary work.  (emphasis added).

In December 2015, the Director of Compensation Services concluded that the Veteran was not unemployable due to his service connected disabilities.  

Based on the above evidence the Board finds that the Veteran is currently unable to find or maintain substantially gainfully employment due to the effects of his service connected bilateral foot disability.  The Veteran's physical disability prevents him from performing any job that required prolonged standing and walking.  While this limitation normally would not preclude sedentary employment, the September 2015 VA examiner noted that the Class II narcotics the Veteran is currently prescribed to treat his foot pain have impaired the Veteran's cognitive functioning, rendering him unable to perform his past employment as a social worker and telephone operator, as well as "other sedentary work."  Although not discussed by the examiner, this cognitive impairment would also seem to preclude participation in any vocational rehabilitation training.  

The Board can find no evidence that the Veteran has any other disabilities for which narcotics would be prescribed; accordingly, it concludes that the side effects of the Class II narcotics the Veteran is prescribed should be considered a symptoms of his service connected disability that is evaluated as part of the TDIU determination.

Based on the conclusion of the September 2015 VA examiner that the combined effects of the Veteran's service connected disabilities and the medications prescribed to treat them render the Veteran unable to perform either physical or sedentary employment, entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to TDIU is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


